DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to the application, US 2020/0002175. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application; Restriction
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 10/20/2021 is acknowledged.
Claim(s) 1-13 is/are pending.
Claim(s) 9-13 is/are withdrawn from consideration.
Claim(s) 5, 6, 7, 9 and 13 is/are currently amended.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
I. Different parts with same number.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “19” has been used to designate both silica ash (S. 3: [0041]) and carbide (S. 3: [0043]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 1-8 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent Claim 1 recites in the preamble “a method for producing graphene,” yet the body of the claim does not actually recite producing graphene. Claim 1 only refers to “carbonizing … to obtain a carbide.” Graphene is different than a carbide. This raises the issue of what is actually required of the claim: Does it make graphene, or does it make a carbide? This complicates rejoinder with product-by-process claims, like Claim 9. No opinion is expressed on the patentability of Claim 9. 
Claim 3 lacks the appropriate article before “impurity removing substance.” Amending the claim to recite “an impurity removing substance” would obviate the rejection. 
Claim 4 recites “the purification process of removing silicon” (emphasis added). Use of the definite article “the” suggests that this language has been previously used in the claim or claims from which Claim 4 depends. It has not. Stated differently, the language lacks antecedent basis. See MPEP 2173.05(e). 
Claim 8 shares the same issues as Claim 1. 
Dependent claims not specifically addressed import the issues of the claims from which they depend. 

Conclusion
While no prior art was applied to Claims 1-8, this is in accordance with MPEP 2173.06 II, which states “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shah, et al., Plasma Synthesis of Graphene from Mango Peel, ACS Omega 2018; 3: 455-463, with Supporting Information (January 16, 2018).

Jacob, et al., Catalyst-Free Plasma Enhanced Growth of Graphene from Sustainable Sources, Nano Letters 2015; 15: 5702-5708 (August 11, 2015).

Jalili, et al., Silicon as a ubiquitous contaminant in graphene derivatives with significant impact on device performance, NatureCommunications 2018; 9: 5070: pp. 1-13.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736